DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination on the merits.

Claim Objection
2.	Claim 11 uses the term “… any one of claims 1, 9 or 10….”  It has been held that claim 11 depends from multiple claims.  Claim 11 has been objected as being of improper multiple dependent form for referencing multiple claims.  Multiple dependent claims shall contain a reference in the alternative only.  For prosecution purpose the claim has been examined with respect to prior art as being dependent on claim 1.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rutkiewicz (EP 3372508).
As to claim 1, Rutkiewicz discloses in method and system for detecting vehicle offence having claimed:
a.	a collision avoidance and situational awareness augmentation system read on Page 3, Para 1, (FIG. 1 is a schematic view of an exemplary aircraft collision alerting system used by a taxiing aircraft. In FIG. 1, aircraft taxi scenario 10 includes taxiing aircraft 12 and two parked aircraft 14, 16. Taxiing aircraft 12 has cabin 18, left wing 20, right wing 22 and tail 24. Tail 24 has vertical stabilizer 26. Left engine 28 hangs from left wing 20, and right engine 30 hangs from right wing 22. Taxiing aircraft 12 is equipped with one embodiment of aircraft collision alerting system 32);
b.	an at least one onboard sensor in order to detect objects in the vicinity of the vehicle selected from at least one of the group radar, Lidar, sonar, auditory, ultrasonic, visual, light, infrared, heat, magnetic, inductive, radiation, photon, and laser; an at least one mount, whether temporary or permanent, to attach said sensor to the aircraft read on Page 5, Para. 5, (FIG. 3 is a detailed block diagram of the exemplary aircraft collision alerting system depicted in FIG. 2. Aircraft collision alerting system 32 includes infrared light projector(s) 34, camera(s) 36, image processor 44, and cockpit alarm and display module 48. Infrared light projector(s) 34 is configured to be mounted at a projector location on an aircraft);
c.	an at least one computer to receive and process data collected by said sensor or sensors, and to attempt to determine for an object detected at least one of the group type, physical characteristics, secondary characteristics, and classification, and to calculate a risk score for an object detected read on Page 5, Para. 2, (Digital processor 44 can be configured to identify pixel 
Rutkiewicz in different embodiments
d.	an at least one data communication device, method or network to transfer data from said sensor to the computer; an at least one data communication device, method or network to transfer data from said computer to a device selected from at least one of the group visual display, speaker, headphone, heads up display (HUD), augmented reality device, tactile device, flight control system, aircraft system, onboard system, external system, autopilot, avionics system, storage device, data transfer device, wired communication system, wireless communication system, and radio read on Fig. 3 & Page 5, Para. 3, (Digital processor 44 receives inputs from camera(s) 36 and from aircraft avionics 50. Digital processor 44 generates commands that control the operation of infrared light projector(s) 34 and camera(s) 36. Digital processor 44 outputs alarms, positions and/or ranges of objects in the scene, and images to cockpit alarms and 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the different embodiments of Rutkiewicz in order to output alarms, positions and/or ranges of objects in the scene, and images to cockpit alarms and display module and provide visual and audible alerts to the cockpit.
As to claim 2, Rutkiewicz further discloses:
a.	an at least one data storage device to store information processed by said onboard computer read on Fig. 3. 
As to claim 3, Rutkiewicz further discloses:
a.	an at least one environmental sensor to detect environmental conditions in the vicinity of the aircraft read on Page 4, Para 2 & Page 7, Para 4, (the intensity of the directed beam of light may be controlled based on atmospheric conditions (e.g., atmospheric attenuation). In an exemplary embodiment, power intensity of the directed beam can be varied while looking at a known location(s) on host aircraft 12. A magnitude of the signal reflected from the known location(s) on host aircraft 12 can be compared to a predetermined reference signal level at a standard attenuation to determine instantaneous attenuation of atmospheric conditions. Such a method can be used to normalize the measured reflected power intensity for various atmospheric conditions.  Detector 54 then performs structured light analysis on the difference image so generated. The differencing technique can also be used to improve performance in raining and possibly snowing conditions by subtracting out the droplets. The structured light analysis can 
As to claim 4, Rutkiewicz further discloses:
a.	said computer coalesces data from at least one of the group sensed object, sensed condition, calculated object, calculated condition, hazard, sensed environmental condition, environment parameter, calculated risk, flight parameter, aircraft orientation, aircraft condition, aircraft parameter, physical parameter, non-physical parameter, hazard, collected data, and processed data to provide said data to an external system, user, storage device, server, computer, or cloud connected device in order to add data to a data repository whether said data repository is centrally located or disperse over multiple devices read on Page 9, Para 3 – Page 10, Para 1, (the camera is further configured to focus the received portion onto a focal plane array comprising a plurality of light-sensitive pixels, thereby forming an image of the scene. The image includes pixel data generated by the plurality of light-sensitive pixels. The system also includes an image processor configured to identify pixel coordinates corresponding to a subset of the plurality of light-sensitive pixels upon which the received portion of the collimated beam reflected by the scene is focused. The image processor is further configured to use triangulation, based on the projector location, the camera location, and the identified pixel coordinates, to calculate position values and/or range data of object(s) in the scene by which the collimated beam of light is reflected.  Some embodiments relate to a method for generating an alert signal of a potential aircraft collision. The method includes projecting a beam of collimated light in a controllable direction onto a scene. The method includes controlling the intensity of the projected light, based on the controlled direction of the collimated beam of light. The method includes 
As to claim 5, Rutkiewicz further discloses:
a.	said computer receives data from at least one of the group onboard system, external system, external network, external storage device, wired network, wireless network, datalink, and the Internet to augment data or information directly sensed or calculated by the invention read on Page. 6, Para 1-2, (Projector map module 59 generates a set of maps that image control logic 52 can use to command IR projector 34. Projector map module 59 can be configured to receive data from various sources, such as, for example, from images, aircraft avionics, detected objects, and previously stored data of airport structures. Projector map module 59 can be configured to generate, based on the received data, one or more maps to be used for determining an intensity level of illumination by infrared light projector(s) 34.  Detector 54 is configured to receive the images generated by camera(s) 36. Detector 54 is further configured to identify locations within the received images that include light of the projected collimated beam of light 
As to claim 6, Rutkiewicz further discloses:
a.	said onboard computer suppresses information concerning an object or a condition in the vicinity of the aircraft or promotes information concerning an object or a condition in the vicinity of the aircraft based on the risk score calculated by said onboard computer for an object or condition read on Page 6, Para 5, (zone checker 58 receives the identified boundaries of ranged objects from object boundary modeler 56. Zone checker 58 then compares the location and range of such objects with the taxi path of taxiing airplane 12 and determines a collision risk score. If, for example, the collision risk score exceeds a predetermined value, then zone checker 58 may generate an alert signal and output it to cockpit alarms and display module 48. Zone checker 58 may also output passive images annotated with range values corresponding to detected objects for visual display on a display screen of cockpit alarms and display module 48). 
As to claim 7, Rutkiewicz further discloses:
a.	said computer performs at least one of the actions from the group present a visual symbol, present text on a display, present a graphic on a display, present an alert, present a warning, operate a light, present an auditory warning, present a computer generated voice, provide spoken word, provide a tactile force, provide tactile feedback, inhibit aircraft movement, redirect aircraft, interface with an autopilot, interface with a flight control system, interface with an avionics system, interface with an onboard system, and interface with an external system 
As to claim 8, Rutkiewicz further discloses:
a.	said computer tracks an object over time to identify trends in either or both relative object movement as compared to the aircraft and absolute object movement as compared to a stationary reference point or the Earth read on Page 6, Para. 5 – Page 7, Para 1, (these zones can also extend forward/aft or inboard/outboard of the aircraft components to provide safety margin in the direction of a plane trajectory. A volume of an audible alert signal can be adapted to the closing speed and/or range of the objects which are on a collision course with taxiing aircraft 12. For example, a risk score may be increased for an object in a forward zone as the speed of taxiing aircraft 12 increases. In some embodiments, a lateral danger zone for objects located laterally from the wingtips of taxiing aircraft 12 can be reduced as taxiing aircraft 12 slows down to permit the pilot to crawl past objects in tight quarters.  SLAM-DATMO module 60 is configured to track the detected and ranged objects. SLAM-DATMO module 60 receives the object boundaries detected by object boundary modeler 56 and receives the location values of such objects as inputs. In some embodiments, SLAM-DATMO module 60 also receives the 
As to claim 9, Rutkiewicz further discloses:
a.	said onboard computer calculates the potential for a physical object that has not been directly sensed to exist in the vicinity of the aircraft read on Page 7, Para 2, (Object association module 62 associates detected objects in a current frame of a passive image with corresponding detected objects in a previous frame of a passive image. Using different frames of passive images, SLAM-DATMO module 60 can track a lateral movement (e.g., in the x and y pixel coordinate directions) and the range movement (e.g., toward or away from taxiing aircraft 12) of the detected objects). 
As to claim 10, Rutkiewicz further discloses:
a.	said onboard computer calculates the potential for at least one of the group flight condition, environmental condition, aircraft condition, group of objects, and hazard, whether physical or not, to exist in the vicinity of the aircraft read on Page 4, Para 2, ( intensity of the directed beam of light can be controlled based on ground speed of aircraft. Faster moving aircraft may control the directed beam of light to have a greater intensity. Also, the intensity can be controlled such that objects at greater ranges are illuminated at a greater intensity than objects at a closer range. In some embodiments, the intensity of the directed beam 
As to claim 11, Rutkiewicz further discloses:
a.	wherein: object or condition information is presented using at least one of the group text, icon, visual depiction, video image, still image, spoken word, computer generated voice, tone, visual signal, auditory signal, digital signal, analog signal, and tactile feedback read on Page 5, Para 5, (FIG. 3 is a detailed block diagram of the exemplary aircraft collision alerting system depicted in FIG. 2. Aircraft collision alerting system 32 includes infrared light projector(s) 34, camera(s) 36, image processor 44, and cockpit alarm and display module 48. Infrared light projector(s) 34 is configured to be mounted at a projector location on an aircraft. Infrared light projector(s) 34 is further configured to project directed beam of light from infrared light projector(s) 34 onto a scene external to the aircraft, thereby illuminating a spatially-patterned portion of the scene. Image processor 44 is shown in greater detail than shown in FIG. 2). 
As to claim 12, Rutkiewicz further discloses:
a.	said computer compares current sensed or calculated data with at least one of the group
previously collected, stored, and transferred data to calculate if changes have occurred between the current data and the previous data read on Page 5, Para 5, (FIG. 3 is a detailed block diagram of the exemplary aircraft collision alerting system depicted in FIG. 2. Aircraft collision alerting 
As to claim 13, Rutkiewicz further discloses:
a.	said computer performs at least one of the group present an alert, present a warning, present change information, update risk calculation, communicate change data to an onboard system, communicate change data to an external system, store change data, and utilize change data when said computer calculates that a change has likely occurred between the current data and the previous data read on Page. 6, Para 1-2 and Page 6, Para 6, (Projector map module 59 generates a set of maps that image control logic 52 can use to command IR projector 34. Projector map module 59 can be configured to receive data from various sources, such as, for example, from images, aircraft avionics, detected objects, and previously stored data of airport structures. Projector map module 59 can be configured to generate, based on the received data, one or more maps to be used for determining an intensity level of illumination by infrared light projector(s) 34.  Zone checker 58 can use a zone or multiple zones in determining a risk score. A zone, for example, can be a keep-out box surrounding the aircraft or some portion of the aircraft. Any object detected to be within the keep-out zone can cause zone checker 58 to generate an alert signal. In some embodiments, a series of zones around key aircraft components may be used, such as, for example, around wing-tips and/or engines. These zones can extend above 
As to claim 14, Rutkiewicz further discloses:
a.	said computer uses information detected by at least one of the group visual sensor, camera, infrared sensor, infrared camera, radar, laser, and ultrasonic to recognize and identify at least one of the group text, sign, marker, lettering, numeral, ground marking, color, light, aircraft, vehicle, person, object, and physical item in the vicinity of the aircraft Page 5, Para 5, (FIG. 3 is a detailed block diagram of the exemplary aircraft collision alerting system depicted in FIG. 2. Aircraft collision alerting system 32 includes infrared light projector(s) 34, camera(s) 36, image processor 44, and cockpit alarm and display module 48. Infrared light projector(s) 34 is configured to be mounted at a projector location on an aircraft. Infrared light projector(s) 34 is further configured to project directed beam of light from infrared light projector(s) 34 onto a scene external to the aircraft, thereby illuminating a spatially-patterned portion of the scene. Image processor 44 is shown in greater detail than shown in FIG. 2). 
As to claim 15, Rutkiewicz further discloses:
a.	said computer utilizes the recognized and identified information to perform at least one of the group aid in risk calculation, present an alert, present a warning, present additional object information, present flight environment items, communicate data to an onboard system, communicate data to an external system, store recognized data, and utilize recognition and identification information read on Page 6, Para 6, (Zone checker 58 can use a zone or multiple zones in determining a risk score. A zone, for example, can be a keep-out box surrounding the aircraft or some portion of the aircraft. Any object detected to be within the keep-out zone can cause zone checker 58 to generate an alert signal. In some embodiments, a series of zones 

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689